Citation Nr: 1630098	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder, to include spinal stenosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1985, and from October 1986 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in May 2011.  The RO issued a Statement of the Case (SOC) in December 2011.  In January 2012, the Veteran filed his Substantive Appeal (via a Form 9, Appeal to the Board of Veteran's Appeals).  Thus, the Veteran perfected a timely appeal of this issue.

This case was previously before the Board in October 2013 and January 2015, when it was remanded for further development. 

In June 2015, the Board denied the Veteran's claim.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a May 2016 Order, the Court granted the parties' Joint Motion for Remand (JMR).  The JMR vacated the June 2015 Board decision and remanded the claim to the Board for compliance with the directives specified by the Joint Motion.  The issue has now been returned to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Veteran reported in a July 2010 statement that in the late 1980s he suffered from back pain while in service and was sent to the Naval Air Station Oceana for treatment while he was onboard the U.S.S. Barney.  The Veteran's personnel records confirm that he was stationed onboard the U.S.S. Barney from 1987 to 1990.  In April 2014, the AOJ requested these in-service treatment records for the period from October 1986 to December 1986 only.  In August 2014, the National Personnel Records Center (NPRC) notified VA that those medical records could not be located.  However, no further attempts to obtain the records dated from 1987 to 1990, when the Veteran was stationed onboard the U.S.S. Barney, were made by the AOJ.  Attempts to obtain these records must be made upon remand.  The statutory duty to assist requires that VA continue to try to obtain service medical records in the possession of a government agency until such a search becomes futile.  38 C.F.R. § 3.159(c)(2) (2015); Gagne v. McDonald, 27 Vet. App. 397, 403 (2015). 

Additionally, a VA examination was performed in June 2014.  The Board found this examination to be inadequate, and in January 2015, remanded the claim for another VA examination and medical opinion.  In March 2015, a VA addendum medical opinion was provided, but the Veteran was not scheduled for a VA examination prior to this medical opinion being given.  Additionally, the June 2014 and March 2015 VA medical opinions did not consider the Veteran's lay statements of back pain in service and of continuous back pain since service in forming their medical opinions.  The Board specifically directed in its January 2015 remand that the Veteran be scheduled for another VA examination and that the Veteran's lay statements be considered in forming the medical opinion.  Therefore, the Board determines that another VA examination and medical opinion should be scheduled.  A Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 , 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Request that NPRC and/or any other appropriate custodian search for any hospital records associated with the Naval Air Station Oceana in Virginia Beach, Virginia, for treatment for a back injury from 1987 to 1990.  In the event that it is determined that the hospital records are unavailable, provide the Veteran with appropriate notice.

2.  Thereafter, schedule the Veteran for a VA examination in order to determine the etiology of the currently diagnosed spinal stenosis.  The claims file must be made available and the examiner must note having reviewed the claims file. 

The examiner is to opine whether it is at least as likely as not (i.e., is there a 50/50 degree of probability or higher), that the currently diagnosed spinal stenosis had its onset in service or is otherwise etiologically related to service. 

In forming the medical opinion, the examiner must specifically address the Veteran's lay statements of back pain in service and continuously since service.  The examiner must state whether the Veteran's statements are competent and credible in light of the medical evidence of record.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




